DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2020, 11/06/2019 and 7/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Claim 6-11 directed to an allowable method and claim 1-5 directed to a system.  Previously withdrawn claim 1-5 comprises same allowable subject matter, therefore it is rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASON FOR ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the system, wherein an organic coating covers at least a portion of the shadow mask for inhibiting deposition of the source material on the shadow mask, while allowing passage of at least some of the evaporated source material through the aperture.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 6 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of providing an organic coating covering at least a portion of the surface of the shadow mask for inhibiting deposition of the source material on the shadow mask, while allowing passage of at least some of the evaporated source material through the aperture.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-5 and 7-11 depend from claim 1 or 6 so they are allowable for the same reason.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ikuko et al. (US Patent No. 6,255,775).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-
1982. The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (IR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KYOUNG LEE/
Primary Examiner, Art Unit 2895